Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 1 of 6
          Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 2 of 6



Bangladesh Bank filed motions to intervene, ECF No. 4, and to vacate or quash the subpoena,

ECF No. 7.

                                         DISCUSSION

  I.       Motion to Intervene

       Bangladesh Bank moves to intervene as a matter of right pursuant to Federal Rule of

Civil Procedure 24(a)(2), as well as for permissive intervention pursuant to Rule 24(b).

Bangladesh Bank Interv. Mem. at 5–11, ECF No. 5. Petitioner does not oppose intervention.

Pet. Mem. at 1 n.1, ECF No. 14.

       Under Rule 24(b), a court “considers the same factors that it considers for intervention

as of right.” MASTR Adjustable Rate Mortgs. Trust 2006-OA3 v. UBS Real Estate Secs., 2013

WL 139636, at *2 (S.D.N.Y. 2013). These factors are whether:

       (1) the motion is timely; (2) the applicant asserts an interest relating to the property or
       transaction that is the subject of the action; (3) the applicant is so situated that without
       intervention, disposition of the action may, as a practical matter, impair or impede the
       applicant’s ability to protect its interest; and (4) the applicant’s interest is not
       adequately represented by the other parties.

MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 389 (2d Cir. 2006).

        The Court has broad discretion to, “on timely motion,” permit anyone to intervene

who “has a claim or defense that shares with the main action a common question or law or

fact,” so long as the intervention does not “unduly delay or prejudice the adjudication of the

original parties’ rights.” Fed. R. Civ. P. 24(b); see U.S. Postal Serv. v. Brennan, 579 F.2d 188,

191 (2d Cir. 1978) (“Permissive intervention is wholly discretionary with the trial court.”);

Peterson v. Islamic Republic of Iran, 290 F.R.D. 54, 57 (S.D.N.Y. 2013).

        The Court considers the Rule 24(b) factors in turn. First, Bangladesh Bank’s motion is

timely, for it moved to intervene the week following the granting of the subpoena. Bangladesh

Bank Interv. Mem. at 6. Second, Bangladesh Bank has an interest in the proceeding, because

                                                  2
             Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 3 of 6



Petitioner requests discovery for use against Bangladesh Bank in the Philippines Proceeding. Cf.

Application of Sarrio, S.A., 119 F.3d 143, 148 (2d Cir. 1997) (holding that “standing to oppose

subpoenas issued under § 1782 is [not] limited to the subpoenaed witness[;] parties against

whom the requested information will be used may have standing to challenge the lawfulness of

discovery orders directed to third parties”).

          As for the third and fourth factors concerning the proposed intervenor’s ability to protect

its interest, the Court is unpersuaded that Bangladesh Bank’s interests will be impaired absent

intervention, as it has not demonstrated how BNYM will not adequately protect sensitive or

confidential information. Bangladesh Bank Interv. Mem. at 8–10. Nonetheless, the first two

factors favor granting permissive intervention, and Petitioner does not oppose intervention.

          Accordingly, Bangladesh Bank’s motion to intervene is GRANTED. 1

    II.      Motion to Vacate or Quash the Subpoena

          Bangladesh Bank also moves to (1) vacate the order granting the subpoena pursuant to

Rule 60(b), or, (2) in the alternative, quash the subpoena pursuant to Rule 45. Bangladesh Bank

Vac. Mem. at 4–5, ECF No. 8. It argues that the Petitioner failed to disclose another case in the

Southern District as related under Local Rule 1.6(a), and that Petitioner failed to notify

Bangladesh Bank of the subpoena pursuant to Rule 45(a)(4). The Court addresses these

arguments in turn.

             A. Motion to Vacate

          Rule 60(b) allows a Court to relieve “a party . . . from a final judgment, order, or

proceeding” for reasons including “mistake, inadvertence, surprise, or excusable neglect,” as

well as “any other reason that justifies relief.” Bangladesh Bank argues that it meets the



1
  Because the Court grants Bangladesh Bank’s motion for permissive intervention, it need not reach the question of
intervention as of right. See Dorsett v. Cty. of Nassau, 283 F.R.D. 85, 90 (E.D.N.Y. 2012) (collecting cases).
                                                        3
           Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 4 of 6



requirements of Rule 60(b) because Petitioner’s application for the subpoena should have been

deemed related to Bangladesh Bank v. Rizal Banking Corporation et al., No. 19 Civ. 983

(Schofield, J.) pursuant to Local Rule 1.6(a), and because Petitioner purportedly failed to

disclose this case as related. Bangladesh Bank Vac. Mem. at 5–7.

       Rule 13(a)(1) for the Division of Business Among District Judges states that a judge is

to consider several factors in determining relatedness, including whether: “(A) the actions

concern the same or substantially similar parties, property, transactions or events; (B) there is

a substantial factual overlap; (C) the parties could be subjected to conflicting orders; and (D)

whether absent a determination of relatedness there would be a substantial duplication of

effort and expense, delay, or undue burden on the Court, parties or witnesses.” Moreover,

“[c]ivil cases shall not be deemed related merely because they involve common legal issues or

the same parties.” Rule 13(a)(2).

       The Court concludes Bangladesh Bank’s arguments are without merit. Petitioner’s

memorandum of law in support of his application discusses the case before the Honorable

Lorna G. Schofield. ECF No. 1-1 at 3. Petitioner did not, therefore, fail to disclose the case.

       Moreover, the Court does not conclude that the cases are related. Twenty defendants

are named in the action before Judge Schofield. See Bangladesh Bank, No. 19 Civ. 983. That

action concerns an alleged conspiracy to steal and launder Bangladesh Bank’s funds. See

Complaint, No. 19 Civ. 983, ECF No. 1. The Philippines Proceeding, however, concerns

alleged defamatory statements made by Bangladesh Bank about Petitioner after the alleged

theft of Bangladesh Bank’s funds—in other words, the Philippines Proceeding concerns events

that postdate those in the case before Judge Schofield, and different legal claims. See Pet.

Mem. at 8–9. Additionally, Bangladesh Bank has not shown how this Court’s decision in



                                                  4
            Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 5 of 6



approving Petitioner’s application may conflict with any ruling issued by or pending before

Judge Schofield. 2

         Accordingly, Bangladesh Bank’s motion to vacate the subpoena is DENIED.

             B. Motion to Quash

         Bangladesh Bank moves, in the alternative, to quash the subpoena due to Petitioner’s

failure to timely serve Bangladesh Bank a notice of the subpoena pursuant to Rule 45.

Bangladesh Bank Vac. Mem. at 7–8. 3 Rule 45(a)(4) states that, “[i]f the subpoena commands

the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial”—as the subpoena does here—“then before it is served on

the person to whom it is directed, a notice and a copy of the subpoena must be served on each

party.” Whether to quash a subpoena is “entrusted to the sound discretion of the district

court.” In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003) (internal quotation marks omitted).

         The Court declines to exercise its discretion to quash the subpoena. As a party to the

Philippines Proceeding, Bangladesh Bank was to be noticed under Rule 45(a)(4). See In re

Hornbeam Corp., No. 14 Misc. 424, 2015 WL 13647606, at *5 (S.D.N.Y. Sept. 17, 2015),

aff’d, 722 F. App’x 7 (2d Cir. 2018), and aff’d, 722 F. App’x 7 (2d Cir. 2018) (“[T]he Federal


2
  The cases Bangladesh Bank cites in support of vacatur are inapposite. See Bangladesh Bank Vac. Mem. at 6–7
(citing In re WinNet R CJSC, 16 Misc. 484, 2017 WL 1373918, at *9 (S.D.N.Y. Apr. 13, 2017) (quashing a
subpoena issued pursuant to § 1782 because the petitioner in that case had failed to disclose adverse rulings in the
foreign proceedings that undermined its application for discovery); Green Dev. Corp. S.A. De C.V. v. Zamora,
No. 15 Misc. 21594, 2016 WL 2745844, at *3–7 (S.D. Fla. May 10, 2016) (quashing a subpoena because the
applicant failed to disclose the report and recommendation of a magistrate judge in another court to deny a
similar discovery request filed by the same applicant); In re Application of Auto-Guadeloupe Investissement
S.A.,12 Misc. 221, 2012 WL 4841945, at *7–8 (S.D.N.Y. Oct. 10, 2012) (quashing a subpoena where the court
determined that the applicant may have acted in bad faith by failing to inform the court of relevant decisions in
related arbitration proceedings)). The Court finds no similar malfeasance here, because Petitioner noted the
action before Judge Schofield in his application to this Court, and Bangladesh Bank does not provide any other
decisions that Petitioner should have disclosed.
3
  The Court agrees that Petitioner initially failed to properly serve Bangladesh Bank. See Pet. Mem. at 12–13
(admitting that Petitioner mailed materials to Bangladesh Bank one day past the deadline for service set in the
Court’s order, and that the mailed materials “inadvertently” omitted the subpoena and other supporting papers,
causing further delay in fully serving Bangladesh Bank with notice of the subpoena). The Petitioner is admonished
to observe the deadlines set forth in the Court’s orders.
                                                          5
           Case 1:19-cv-07219-AT Document 22 Filed 11/20/19 Page 6 of 6



Rules generally require notice to one’s actual or expected adversaries when taking discovery

from third parties.” (citations omitted)). However, “[c]ourts in this Circuit routinely decline to

quash subpoenas automatically based on noncompliance with notice requirements absent some

showing of prejudice.” In re Speer, 754 F. App’x 62, 64 (2d. Cir. 2019). Here, Bangladesh

Bank was able to timely move to intervene and vacate or quash the subpoena, and Bangladesh

Bank does not show how it was prejudiced by delayed notice. Petitioner’s defects in service,

therefore, do not warrant quashing the subpoena.

       Accordingly, Bangladesh Bank’s motion to quash the subpoena is DENIED.

                                        CONCLUSION

       Bangladesh Bank’s motion to intervene is GRANTED, and its motion to vacate or

quash the subpoena is DENIED. The Clerk of Court is directed to amend the caption and

terminate the motions at ECF Nos. 4 and 7.


       SO ORDERED.

Dated: November 20, 2019
       New York, New York




                                                 6
